ORDER

CHUCK EASLEY, Justice, for the Court.
¶ 1. This matter came before the Court, en banc, on a motion filed by the Mississip*948pi Bar seeking to dismiss the complaint without prejudice in the above styled case against Yvonne Hughes. The case involves the Mississippi Bar’s request that this Court impose reciprocal discipline against Hughes pursuant to Mississippi Rule of Discipline 13. The record reveals that the Bar has served Hughes with process through the executive director of the Mississippi Bar pursuant to Mississippi Rule of Discipline 16. However, the Bar has been unable to serve Hughes with process after numerous documented attempts to serve her with process at various locations. The Bar’s service of process on Hughes is insufficient under Mississippi Rule of Discipline 16 and Mississippi Rule of Civil Procedure 4. The Bar now requests that this Court dismiss the complaint without prejudice in the above-styled case.
¶ 2. After due consideration, this Court finds that the Bar’s request to dismiss the complaint without prejudice is well-taken and is hereby granted.
¶ 3. IT IS THEREFORE ORDERED that the Mississippi Bar’s motion to dismiss without prejudice is granted.
¶ 4. SO ORDERED.